Filed pursuant to Rule 424(b)(3) Under the Securities Act of 1933, as amended Registration No. 333- 162435 PROSPECTUS ADVANCED CELL TECHNOLOGY, INC. 192,148,119Shares of Common Stock This prospectus relates to the public offering of up to 192,148,119 shares of common stock, par value $.001 per share, of Advanced Cell Technology, Inc. (“Common Stock”), by the selling stockholders. These shares are issuable to the selling stockholders upon exercise of warrants which were issued to the selling stockholders in private placements in September 2005, August 2006, August 2007, and March 2008, and were amended and restated on July 29, 2009 (as amended and restated, the “Amended and Restated Warrants”). The Amended and Restated Warrants have an exercise price of $0.10 and a termination date of June 30, The selling stockholders may sell Common Stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. We will not receive any of the proceeds from the sale of Common Stock by the selling stockholders. We will pay the expenses of registering these shares. Investment in the Common Stock involves a high degree of risk.You should consider carefully the risk factors beginning on page7 of this prospectus before purchasing any of the shares offered by this prospectus. Our common stock is quoted on the Over-the-Counter Bulletin Board and trades under the symbol "ACTC".The last reported sale price of our common stock on the Over-the-Counter Bulletin Board on October 7, 2009, was approximately $0.12 per share. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is October 23, 2009. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 1 ADVANCED CELL TECHNOLOGY, INC. TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 5 Use of Proceeds 22 Forward-Looking Statements 22 Selling Security Holders 23 Plan of Distribution 26 Description of Securities to be Registered 28 Interests of Named Experts and Counsel 28 Description of Business 30 Description of Property 41 Legal Proceedings 41 Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Market Price of and Dividends on Registrant's Common Equity and Related Stockholder Matters 52 Directors, Executive Officers, Promoters and Control Persons 54 Changes in Accountants 54 Executive Compensation 55 Security Ownership of Certain Beneficial Owners and Management 57 Certain Relationships and Related Transactions, and Corporate Governance 58 Additional Information 59 Indemnification for Securities Act Liabilities 59 Legal Matters 60 Experts 60 Unaudited Financial Statements F-1 Audited Financial Statements F-36 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. 2 Prospectus Summary This summary highlights information contained elsewhere in this prospectus. You should read the entire prospectus carefully, including, the section entitled "Risk Factors" before deciding to invest in our common stock. About Us Advanced Cell Technology, Inc., a Delaware corporation (the “Company”, “we”, “us” or “our”) is a biotechnology company focused on developing and commercializing human embryonic and adult stem cell technology in the emerging field of regenerative medicine. We have acquired, developed and maintain a portfolio of patents and patent applications that form the proprietary base for our research and development efforts in the area of embryonic and adult stem cell research. We believe that our intellectual property represents one of the strongest portfolios in the field. We employ a team including some of the world's leading scientists in the field of stem cell research and development and experts in the conduct of clinical trials. We believe our technology base, in combination with our know-how, provides a competitive advantage and will facilitate the successful development and commercialization of products for use in treatment of a wide array of chronic degenerative diseases and in regenerative repair of acute disease, such as trauma, myocardial infarction and burns. Our belief that our intellectual property represents one of the strongest portfolios in the field is supported by: · The size, date and pace of filing, and focus of the portfolio. · The relative immaturity of this field of study. · The limited number of truly competitive portfolios of intellectual property. Regenerative medicine is a new and emerging field of study involving development of medical therapies based on advances in stem cell and nuclear transfer technology. We have developed and maintain a broad portfolio with ownership or exclusive licensing of over 45 issued patents and over 170 patent applications in the field of regenerative medicine and related technologies. This significant volume of patents and patent licenses has been developed in the short span of approximately the past seven to ten years. The Company has no therapeutic products currently available for sale and does not expect to have any therapeutic products commercially available for sale for a period of years, if at all. These factors indicate that the Company’s ability to continue its research and development activities is dependent upon the ability of management to obtain additional financing as required. We have incurred losses since inception. As of June 30, 2009, we have an accumulated deficit of $138,254,284 and a stockholders’ deficit of $73,810,017.We incurred net losses of $29,436,804 and $48,436,680 for the three and six months ended June 30, 2009, respectively, and $33,903,513 and $15,898,725 for the years ended December 31, 2008 and 2007, respectively. In our auditors' report dated July 2, 2009, they have expressed substantial doubt about our ability to continue as a going concern. Our executive offices are located at 381 Plantation Street, Worcester, MA 01605. Our website is located at www.advancedcell.com, and our telephone number is 508-756-1212. Recent Developments On July 29, 2009, we entered into a consent, amendment and exchange agreement (the “Consent and Amendment”) with holders (the “Holders”) of the Company’s outstanding convertible debentures in the aggregate outstanding principal amount of $20,353,878 (the “Debentures”) and warrants to purchase an aggregate of 192,148,119 shares of the Company’s common stock (the “Warrants”), which were issued in private placements that closed in September 2005, August 2006, August 2007, and March 2008. Simultaneously with the execution of Consent and Amendment, and as a condition of the Consent and Amendment, the Company and the Holders entered into a Standstill and Forbearance Agreement (the “Forbearance Agreement”). Pursuant to the Forbearance Agreement: · The Company acknowledged certain defaults that have occurred under the Debentures and documents executed in connection therewith (the “Transaction Documents”). · The Holders agreed to forbear from exercising their rights and remedies under the Debentures and the Transaction Documents. 3 · The obligation of the Holders to forbear from exercising their rights and remedies under the Debentures and the Transaction Documents will terminate on the earliest of (i) the date, if any, on which a petition for relief under the date, if any, on which a petition for relief under the United States Bankruptcy Code or any similar state or Canadian law is filed by or against the Company or any of its subsidiaries or (ii) the date the Forbearance Agreement is otherwise terminated or expires, it being understood that the Holders holding 67% of the then outstanding principal amount of the Debentures shall have the right to terminate the Forbearance Agreement on 3 business days’ prior notice to the Company. · The Company provided a general release in favor of the Holders. Pursuant to the Consent and Amendment: · The Company agreed to issue to each Holder in exchange for such Holder’s Debenture an amended and restated Debenture (the “Amended and Restated Debentures”) in a principal amount equal to the principal amount of such Holder’s Debenture times 1.35 minus any interest paid thereon. · The conversion price under the Amended and Restated Debentures was reduced to $0.10, subject to further adjustment as provided therein (including for stock splits, stock dividends, and certain subsequent equity sales). · The maturity date under the Amended and Restated Debentures was extended until December 31, 2010. · The Amended and Restated Debentures bear interest at the rate of 12% per annum, which shall accrete to, and increase the principal amount payable upon maturity. · The Amended and Restated Debentures will begin to amortize on September 25, 2009 at a rate of 6.25% of the outstanding principal amount per month, valued at the lesser of the then conversion price and 90% of the average volume weighted average price for the ten prior trading days. · The Warrants were amended and restated (as amended and restated, the “Amended and Restated Warrants”). · The exercise price under the Amended and Restated Warrants was reduced to $0.10 subject to further adjustment as provided therein (including for stock splits, stock dividends, and certain subsequent equity sales). · The termination date under the Amended and Restated Warrants was extended until June 30, 2014. · Each Holder agreed not to convert more than 20% of such Holder’s outstanding principal amount of Amended and Restated Debenture in any month during the period from September 1, 2009 through January 31, 2010, provided, however, that this limitation will terminate if (i)(a) the volume weighted average price of the Company’s common stock for each of 5 consecutive trading days is greater than $0.15 per share, and (b) the trading volume on such days exceeds 7,500,000 shares per trading day, or (ii)(a) the volume weighted average price for any one trading day is greater than $0.20 per share and (b) the trading volume on such day exceeds 10,000,000 shares. · The Company agreed to amend the Company’s articles of incorporation to increase the number of authorized shares of Common Stock (the “Amendment”). The Amendment was effected in accordance with the Consent and Amendment on September 15, · The Company agreed to increase the number of shares available for issuance under the Company’s 2005 Stock Incentive Plan to 129,000,000 shares, by September 18, 2009. The amendment to the 2005 Stock Incentive Plan was timely effected on September 10, · The Holders agreed to waive any event of default under the Debentures resulting solely from (i) any adjustment to the conversion price of the Debenture and exercise price of the Warrants that would result from the reduction of the conversion price of certain securities of the Company pursuant to the Stipulation of Settlement, dated March 11, 2009, between the Company and Alpha Capital, and (ii) any failure by the Company to reserve such number of authorized but unissued shares of common stock issuable upon conversion of the Debentures and exercise of the Warrants. In connection with the foregoing, the Company relied upon the exemption from securities registration afforded by Rule 506 of Regulation D as promulgated by the United States Securities and Exchange Commission under the Securities Act of 1933, as amended (the “Securities Act”) and/or Section 4(2) of the Securities Act. No advertising or general solicitation was employed in offering the securities. The offerings and sales were made to a limited number of persons, all of whom were accredited investors, and transfer was restricted by the Company in accordance with the requirements of the Securities Act of 4 About This Offering This prospectus includes the 192,148,119 shares of the Company’s common stock issuable upon exercise of the Amended and Restated Warrants. Estimated use of proceeds This prospectus relates to shares of our Common Stock that may be offered and sold from time to time by the selling stockholders. We will not receive any of the proceeds resulting from the sale of Common Stock by the selling stockholders. We will receive the sale price of any Common Stock we sell to the selling stockholders upon exercise of warrants for cash. If all of the warrants the underlying are shares of which are included in this prospectus are exercised for cash, we will receive $19,214,811.90.There is no assurance that any of the warrants will be exercised. We expect to use the proceeds received from the exercise of the warrants, if any, for general working capital purposes. Summary of the Shares offered by the Selling Stockholders. The following is a summary of the shares being offered by the selling stockholders: Common Stock offered by the selling stockholders Up to 192,148,119shares of Common Stock issuable upon exercise of warrants. Common Stock outstanding prior to the offering 501,905,641 (1) Common Stock to be outstanding after the offering 694,053,760 assuming the full exercise of the warrants the underlying shares of which are included in this prospectus. Use of proceeds We will not receive any proceeds from the sale of the Common Stock hereunder. (1) Based upon the total number of issued and outstanding shares as of September 23, 2009. RISK FACTORS An investment in the Company’s common stock involves a high degree of risk. You should carefully consider the risks described below as well as other information provided to you in this prospectus, including information in the section of this document entitled “Forward Looking Statements.” The risks and uncertainties described below are not the only ones facing us. Additional risks and uncertainties not presently known to us or that we currently believe are immaterial may also impair our business operations. If any of the following risks actually occur, our business, financial condition or results of operations could be materially adversely affected, the value of our common stock could decline, and you may lose all or part of your investment. Risks Relating to the Company’s Early Stage of Development We may not be able to continue as a going concern. Our consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have a history of operating losses that are likely to continue in the future. Our auditors have included an explanatory paragraph in their Report of Independent Registered Public Accounting Firm included in our audited consolidated financial statements for the years ended December 31, 2008 and 2007 to the effect that our significant losses from operations and our dependence on equity and debt financing raise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. Our business is at an early stage of development and we may not develop therapeutic products that can be commercialized. We do not yet have any product candidates in late-stage clinical trials or in the marketplace. Our potential therapeutic products will require extensive preclinical and clinical testing prior to regulatory approval in the United States and other countries. We may not be able to obtain regulatory approvals (see REGULATORY RISKS), enter clinical trials for any of our products, or commercialize any products. Our therapeutic and product candidates may prove to have undesirable and unintended side effects or other characteristics adversely affecting their safety, efficacy or cost-effectiveness that could prevent or limit their use. Any product using any of our technology may fail to provide the intended therapeutic benefits, or achieve therapeutic benefits equal to or better than the standard of treatment at the time of testing or production. In addition, we will need to determine whether any of our potential products can be manufactured in commercial quantities or at an acceptable cost. Our efforts may not result in a product that can be or will be marketed successfully. Physicians may not prescribe our products, and patients or third party payors may not accept our products. For these reasons we may not be able to generate revenues from commercial production. 5 We have limited clinical testing, regulatory, manufacturing, marketing, distribution and sales capabilities which may limit our ability to generate revenues. Due to the relatively early stage of our therapeutic products, regenerative medical therapies and stem cell therapy-based programs, we have not yet invested significantly in regulatory, manufacturing, marketing, distribution or product sales resources.We cannot assure you that we will be able to invest or develop any of these resources successfully or as expediently as necessary.
